Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2022 has been considered by the examiner.

Drawings
Eight sheets for formal drawings were filed December 21, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2020/0408986 A1).
Regarding claim 1, Nagano discloses an optical fiber (200 in Figs. 7-9) including a silica-based glass (paragraph 0013), comprising: a core (210); an optical cladding (220) surrounding the core; and a physical cladding (230) surrounding the optical cladding, wherein the optical cladding includes a first region in contact with the core and surrounding the core, wherein a photosensitive material is added to the core and the first region, and wherein a concentration of the photosensitive material in the first region is 30% or more of a concentration of the photosensitive material in the core (Fig. 9; paragraph 0076).
Still regarding claim 1, Nagano further discloses the light intensity distribution (P3 in Fig. 8) at a wavelength of 1310 nm wherein substantially all of the light intensity is within the photosensitive Ge doped region.  Nagano teaches the claimed invention except for specifically stating the value obtained by integrating a light intensity of an LP01 mode at a wavelength of 1310 nm in a region added with the photosensitive material is 87% or more of a value obtained by integrating the light intensity in an entire region of the optical fiber.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed transmission value in order to optimize the light transmission blocking band, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Nagano discloses the optical cladding including a second region surrounding the first region, and wherein a refractive index of the first region is equal to a refractive index of the second region in Fig. 11A and paragraph 0082, showing the refractive index of the inner cladding 220 to be a constant value, which meets the claimed language of a refractive index of a first region which is equal to a refractive index of a surrounding second region.
Regarding claims 3 and 4, Nagano teaches the claimed invention except for specifically stating the diameters.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Nagano discloses the photosensitive material is GeO2 in paragraph 0065.
Regarding claim 6, Nagano teaches the claimed invention except for specifically stating the relative refractive index difference between the core and the first region.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed relative refractive index difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Nagano discloses the core has a step index type refractive index distribution shape in paragraph 0069.  
Regarding claim 10, Nagano discloses an optical fiber filter with periodic refractive index modulation formed along a longitudinal direction in the core in paragraph 0003.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2020/0408986 A1) in view of Haruna et al. (US 2012/0014654 A1).
Regarding claims 7 and 8, Nagano teaches the claimed invention except for the core containing fluorine.  Haruna discloses a silica-based optical fiber comprising a core, an optical cladding surrounding the core, wherein a photosensitive material is added to the core and the optical cladding and the core contains fluorine in paragraph 0034.  Since both inventions relate to optical fibers, one of ordinary skill in the art at the time of the invention would have found it obvious to use fluorine in the core for the purpose of increasing the versatility in the manufacturing process.  Further, it would have been obvious to arrive at the claimed fluorine concentration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 25, 2022